Exhibit 10.1
SETTLEMENT AGREEMENT
          This agreement (“Settlement Agreement”) is made and entered into as of
the 11th day of June 2009, by and between Horizon Lines, Inc., Horizon Lines,
LLC, Horizon Logistics Holdings, LLC, Horizon Logistics, LLC and Horizon Lines
of Puerto Rico, Inc. (collectively, “Horizon Defendants”) and the Named
Plaintiff Class Representatives (as defined herein), both individually and on
behalf of the Settlement Class (as defined herein), (collectively, “the
Parties”) to resolve claims asserted by a class against the Released Defendants
(as defined herein) in the matter entitled In re Puerto Rican Cabotage Antitrust
Litigation, MDL 1960 (the “Class Action”), pending in the United States District
Court for the District of Puerto Rico;
          WHEREAS, the Settlement Class has alleged violations of law including,
but not limited to, a combination and conspiracy among all of the companies and
individuals who are named as Defendants in the Class Action to raise, fix, and
maintain the prices of Puerto Rican Cabotage (as defined herein);
          WHEREAS, the Horizon Defendants deny the substantive allegations of
the Class Action and have asserted and would continue to assert a number of
defenses to the claims asserted by the Settlement Class;
          WHEREAS, the Settlement Class and the Horizon Defendants agree that
this Settlement Agreement shall not be deemed or construed to be an admission or
evidence of the truth of any of the claims or allegations asserted in the
Class Action;
          WHEREAS, the Horizon Defendants have made confidential, material
information available to Interim Co-Lead Counsel for the Class with respect to
the amount of commerce of their Puerto Rican Cabotage at issue in the
Class Action and their market share with respect to such services;

1



--------------------------------------------------------------------------------



 



          WHEREAS, the Horizon Defendants have agreed to cooperate with Named
Plaintiff Class Representatives and the Settlement Class and, as the first to
settle, the Horizon Defendants’ cooperation will save the Settlement Class
substantial burden and expense of litigation;
          WHEREAS, a material consideration of Named Plaintiff
Class Representatives in entering into this Settlement Agreement is their desire
promptly to obtain cooperation from the Released Defendants;
          WHEREAS, Interim Co-Lead Counsel for the Class, on behalf of the
Settlement Class, have agreed to enter into this Settlement Agreement in
reliance on (1) information provided by the Horizon Defendants, including, but
not limited to, information regarding the Horizon Defendants’ financial
condition; and (2) the value of promised cooperation to be provided by the
Horizon Defendants to Named Plaintiff Class Representatives and the Settlement
Class;
          WHEREAS, arm’s-length settlement negotiations have taken place between
Interim Co-Lead Counsel for the Class and counsel for the Horizon Defendants,
and this Settlement Agreement, including its exhibits, which embodies all of the
terms and conditions of the Settlement between the Settlement Class and the
Horizon Defendants, has been reached, subject to preliminary and Final Approval
by the Court (as defined herein), as provided herein;
          WHEREAS, Interim Co-Lead Counsel for the Class have concluded, after
due investigation and careful consideration of the relevant circumstances,
including the claims asserted in the Second Amended Consolidated Class Action
Complaint filed in MDL 1960, the legal and factual defenses thereto, the
applicable law, the ongoing investigation by the United States Department of
Justice, and the financial condition of the Horizon Defendants and their

2



--------------------------------------------------------------------------------



 



ability to pay any judgment that might be entered against them in this
Class Action, that it would be in the best interests of the Settlement Class to
enter into this Settlement Agreement in order to avoid the uncertainties of
litigation and to assure that the benefits reflected herein are obtained for the
Settlement Class and, further, that Interim Co-Lead Counsel for the Class
consider the Settlement to be fair, reasonable and adequate and in the best
interests of the Named Plaintiff Class Representatives and the Settlement Class;
          WHEREAS, the Named Plaintiff Class Representatives shall continue to
litigate the Class Action against the remaining Defendants who are not Released
Defendants pursuant to this Settlement Agreement; and
          WHEREAS, the Horizon Defendants have concluded, despite their belief
that they have good defenses to the claims asserted, that they will enter into
this Settlement Agreement to avoid the further expense, inconvenience and burden
of litigation, and the distraction and diversion of their personnel and
resources, and thereby put to rest this controversy and avoid the risks and
uncertainty inherent in complex litigation;
          NOW, THEREFORE, it is agreed by and among the undersigned, on behalf
of the Horizon Defendants and the Settlement Class, that the claims asserted by
the Settlement Class be settled, compromised and dismissed on the merits and
with prejudice as to the Released Defendants, subject to the approval of the
Court, on the following terms and conditions:
          1. Settlement Class Certification. Subject to Court approval, the
following Settlement Class shall be certified for settlement purposes only as to
the Horizon Defendants:
All persons (excluding governmental entities, Defendants, co-conspirators, and
the present and former parents, predecessors, subsidiaries and affiliates of the
foregoing) who purchased Puerto Rican Cabotage directly from any of the
Defendants or their co-conspirators, or any present or former parent, subsidiary
or affiliate thereof, at any time during the period from at least May 1, 2002,
until April 17, 2008.

3



--------------------------------------------------------------------------------



 



The Named Plaintiff Class Representatives are members of the Settlement Class.
          2. Definitions. The following terms shall have the following meanings
for purposes of this Settlement Agreement:
     2.1 “Antitrust Laws” for purposes of this Settlement Agreement, means any
and all federal, state, local, or foreign antitrust, unfair competition, unfair
practices, trade practices, consumer protection, fraud protection, price
discrimination, unitary pricing, RICO, or similar laws, including without
limitation, the Sherman Act, 15 U.S.C. §1 et seq., and the antitrust law of
Puerto Rico, P.R. Laws Ann. tit. 10 § 258.
     2.2 “Co-Lead Class Counsel” or “Interim Co-Lead Counsel for the Class”
means those Plaintiffs’ attorneys appointed by the Court’s December 12, 2008,
Pretrial Order as Plaintiffs’ Interim Lead Class Counsel.
     2.3 “Class Member” means any person falling within the definition of the
Settlement Class defined in paragraph 1 hereof that has not timely and validly
excluded itself from the Settlement Class pursuant to the notice and exclusion
procedure approved by the Court.
     2.4 “Court” means the United States District Court for the District of
Puerto Rico.
     2.5 “Defendants” means the Defendants in the Class Action, including
Horizon Lines, Inc., Horizon Lines, LLC, Horizon Logistics Holdings, LLC,
Horizon Logistics, LLC, Horizon Lines of Puerto Rico, Inc., Gabriel Serra, R.
Kevin Gill, Gregory Glova, Sea Star Line, LLC, Peter Baci, Alexander G.
Chisholm, Crowley Maritime Corporation, Crowley Liner Services, Inc., Trailer
Bridge, Inc., Saltchuk Resources, Inc. and Leonard Shapiro.
     2.6 “Depository Bank” means the financial institution at which the Escrow
Account is established, or its successor.
     2.7 “Effective Date” means the first date upon which all of the following
three conditions have been satisfied:

  a.   The Settlement has received Final Approval by the Court pursuant to
Rule 23 of the Federal Rules of Civil Procedure;     b.   Entry has been made,
as provided in paragraph 6 hereof, of an order and final judgment substantially
in the form of Exhibit A hereto; and     c.   Either (i) the time to appeal, or
to seek permission to appeal, the Court’s approval of the Settlement as
described in subparagraph (a) and entry of an order and final judgment as
described in subparagraph (b) has expired with no appeal having been taken or
permission to appeal having been sought; or (ii) such approval and final
judgment have been affirmed in their entirety by the court of last resort to
which any appeal has been taken or petition for review has been presented, and
such affirmance has become no longer subject to the possibility of further
appeal or review.

4



--------------------------------------------------------------------------------



 



     2.8 “Escrow Account” means the escrow account established pursuant to the
Escrow Agreement.
     2.9 “Escrow Agent” means the escrow agent under the Escrow Agreement.
     2.10 “Escrow Agreement” means the escrow agreement substantially in the
form attached as Exhibit B hereto.
     2.11 “Escrow Funds” means the funds in the Escrow Account.
     2.12 “Excluded Members” means all members of the Settlement Class who have
requested to be excluded from the Settlement Class.
     2.13 “Final Approval by the Court” means entry of an order by the Court at
the conclusion of the Settlement Hearing (as defined herein) finding that the
Settlement is fair, reasonable and adequate under Rule 23 of the Federal Rules
of Civil Procedure.
     2.14 “Horizon Defendants” means Horizon Lines, Inc., Horizon Lines, LLC,
Horizon Logistics Holdings, LLC, Horizon Logistics, LLC and Horizon Lines of
Puerto Rico, Inc.
     2.15 “Horizon Settlement Fund” means the payment made by the Horizon
Defendants pursuant to paragraphs 7(a) and 10 hereof and any interest earned or
accrued on such payment after payment is made.
     2.16 “Net Settlement Fund” means the amount remaining in the Horizon
Settlement Fund for distribution to authorized claimant Class Members after the
payment of reasonable notice expenses, taxes and tax-related expenses, bank
escrow charges, settlement administration expenses, and such attorneys’ fees and
litigation expenses as may be awarded by the Court to Class Counsel.
     2.17 “Named Plaintiff Class Representative” means any individual or entity
named as a Plaintiff in the Second Amended Consolidated Class Action Complaint
filed in MDL 1960.
     2.18 “Puerto Rican Cabotage” means shipping services provided in the
noncontiguous ocean trade between the continental United States and Puerto Rico.
     2.19 “Released Claims” shall have the meaning set forth in paragraph 17
hereof.
     2.20 “Released Defendants” means the Horizon Defendants, Gabriel Serra, R.
Kevin Gill and Gregory Glova.
     2.21 “Released Parties” means the Horizon Defendants; present and former
direct and indirect parents, subsidiaries, divisions, affiliates or associates
(as defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange
Act of 1934) of the Horizon Defendants; Gabriel Serra, R. Kevin Gill, Gregory
Glova and all other present and former stockholders, officers, directors,
members, employees, agents and legal representatives of any of the foregoing
entities (with respect to any conduct of any of those entities); and the
predecessors, heirs, executors, administrators, successors and assigns of any of
the foregoing persons or entities.
     2.22 “Releasing Party” means any Class Member, on its own behalf and on
behalf of its present and former officers, directors, stockholders, agents,
employees, legal

5



--------------------------------------------------------------------------------



 



representatives, trustees, parents, associates, affiliates, subsidiaries,
partners, heirs, executors, administrators, purchasers, predecessors, successors
and assigns.
     2.23 “Settlement” means the settlement set forth herein.
     2.24 “Settlement Amount” means the amount stated in paragraph 7(a) and 10
hereof.
     2.25 “United States” means the fifty states of the United States, the
District of Columbia, the Commonwealth of Puerto Rico and any other United
States territories.
          3. Efforts to Effectuate the Settlement. Interim Co-Lead Counsel for
the Class agree to recommend approval of the Settlement to the Court. Interim
Co-Lead Counsel for the Class and counsel for the Horizon Defendants agree to
employ all reasonable efforts to effectuate the terms of this Settlement
Agreement, including the taking of all steps contemplated by this Settlement
Agreement, and any other related steps that may be necessary or appropriate.
          4. Motion for Preliminary Approval. As soon as possible, and in no
event later than twenty (20) business days after execution of this Settlement
Agreement, Interim Co-Lead Counsel for the Class shall submit to the Court a
motion for preliminary approval of the Settlement and for a stay of all
proceedings in the Class Action against the Released Defendants, except as
otherwise provided herein, until such time as the Court has considered the
Settlement and, in the event the Court preliminarily and finally approves the
Settlement, the Effective Date occurs. The motion shall include: (1) the
proposed form of order and final judgment substantially in the form attached as
Exhibit A hereto; (2) the proposed form of mailed notice to the Class
substantially in the form attached as Exhibit C hereto; (3) the proposed form of
order preliminarily approving the Settlement and staying all proceedings against
the Released Defendants substantially in the form attached as Exhibit D hereto;
(4) the proposed form of summary notice to the Class substantially in the form
attached as Exhibit E hereto; and (5) the proposed form of order regarding the
plan of distribution in the form attached as Exhibit F. The Parties hereto shall
request that a decision be made promptly on the papers or that a hearing on

6



--------------------------------------------------------------------------------



 



the motion for preliminary approval of the Settlement and stay be held at the
earliest date available to the Court.
          5. Notice to Settlement Class. In the event that the Court
preliminarily approves the Settlement, Interim Co-Lead Counsel for the Class
shall, in accordance with Rule 23 of the Federal Rules of Civil Procedure and
the Court’s order preliminarily approving the Settlement, arrange for the
publication of the summary notice and for the sending of the mailed notice by
first-class mail to all members of the Settlement Class who have been identified
by reasonable means and efforts, which mailed notice shall, among other things,
inform the recipient of preliminary approval of the proposed Settlement and the
date of the hearing scheduled by the Court to consider the fairness, adequacy
and reasonableness of the Settlement (the “Settlement Hearing”). Interim Co-Lead
Counsel for the Class, with approval of the Horizon Defendants’ counsel, may
withdraw monies from the Escrow Funds in a reasonable amount for the purposes of
such notice. In no event shall the Horizon Defendants be responsible for giving
notice of the Settlement to members of the Settlement Class, or for the expense
of such notice.
          6. Proposed Order and Final Judgment. At the Settlement Hearing, the
parties to the Settlement shall jointly submit to the Court, and request entry
of, an order and final judgment substantially in the form attached hereto as
Exhibit A:

  a.   finally approving the Settlement as being a fair, reasonable and adequate
settlement under Rule 23 of the Federal Rules of Civil Procedure;     b.  
directing that the Class Action be dismissed with prejudice as to the Released
Defendants and, except as provided for herein, without costs to any Party;    
c.   discharging and releasing the Released Parties from all Released Claims;  
  d.   reserving continuing and exclusive jurisdiction over the Settlement and
its administration; and

7



--------------------------------------------------------------------------------



 



  e.   determining pursuant to Fed. R. Civ. P. 54(b) that there is no just
reason for delay and directing that the judgment of dismissal of the Class
Action as to the Released Defendants shall be final and appealable.

          7. Consideration. Subject to the provisions hereof, and in full,
complete and final settlement of the claims of the Class Members with respect to
Released Defendants as provided herein, it is agreed as follows:

  a.   The Horizon Defendants agree to pay the amount of $20,000,000 (the
“Settlement Amount”) as set forth below in Paragraph 10.     b.   Any
Class Member who is a party to a Transportation Service Agreement with Horizon
Lines, LLC for Puerto Rican Cabotage (“Contract”) as of the Effective Date of
this Settlement Agreement shall have the option to elect, in lieu of receiving a
cash payment from the Horizon Settlement Fund, a freeze of its then-existing
contract “base rates” for a period of two years (“Base-Rate Freeze”). If
elected, the Base-Rate Freeze shall remain in effect for a period of two years
commencing on the date of expiration of the Contract in effect on the Effective
Date of this Settlement Agreement.

For purposes of example, without in any way limiting the operation of the
Base-Rate Freeze as provided herein: Assume that Customer X and Horizon Lines,
LLC enter into a one-year Contract for Puerto Rican Cabotage effective June 1,
2009, and the Effective Date of the Settlement Agreement is November 1, 2009. If
Customer X elects the “Base-Rate Freeze” option, then it may renew the Contract
as of June 1, 2010, for up to two years (i.e., until June 1, 2012) at the same
base rates as provided in the Contract in effect on June 1, 2009.

  c.   Eligible Class Members shall be required to elect either a pro rata
portion of the Net Settlement Fund or the Base-Rate Freeze as part of the claims
process. These two options are mutually exclusive. Nothing provided in
subparagraph (b) above shall be construed to reduce the Horizon Defendants’
obligation to pay the Settlement Amount.     d.   Class Members who elect the
Base-Rate Freeze option shall not be required to renew any Contract with Horizon
Lines, LLC. The Base-Rate Freeze shall operate only as a ceiling on the Contract
base rates, and Class Members shall remain free to enter into contracts with
other carriers or to negotiate lower base rates with Horizon Lines, LLC.     e.
  For purposes of the Base-Rate Freeze, the term “base rate” includes the base
rate and ancillary charges for terminal handling, port security,

8



--------------------------------------------------------------------------------



 



      hazardous materials, documentation, and other items included in the bill
of lading, but not fuel surcharges or wharfage charges.     f.   Horizon Lines,
LLC assesses two fuel surcharges (FSCs), one related to bunker fuel purchased by
Horizon Lines, LLC to power its vessels (“BSC”) and one related to payment by
Horizon Lines, LLC of fuel surcharges assessed by railroads and/or motor
carriers in connection with intermodal shipments (“ISC”). With respect to any
Class Member electing the Base-Rate Freeze, during the period of the Base-Rate
Freeze applicable to such Class Member, Horizon Lines, LLC will not assess that
Class Member a BSC or ISC that is greater than the applicable FSC tariff rates
filed by Horizon Lines, LLC with the Surface Transportation Board. Nothing
herein shall prevent a Class Member from negotiating a lower BSC or ISC with
Horizon Lines, LLC.

          8. Escrow Account. The Escrow Account shall be established at the
Depository Bank and administered under the Court’s continuing supervision and
control pursuant to the Escrow Agreement.
          9. Qualified Settlement Fund. The Escrow Funds in the Escrow Account
are intended by the Parties hereto to constitute and be treated as a “qualified
settlement fund” for federal income tax purposes pursuant to I.R.C. § 468B and
the regulations promulgated thereunder (including Treas. Reg. §1.468B-1 or any
successor regulation) and, to that end, the Parties hereto shall cooperate and
not take a position in any filing or before any tax authority that is
inconsistent with such treatment. At the request of the Horizon Defendants, a
“relation back election” as described in Treas. Reg. §1.468B-1(j) shall be made
so as to enable the Escrow Account to be treated as a qualified settlement fund
from the earliest date possible, and the Escrow Agent shall take all actions as
may be necessary or appropriate to that end. The Escrow Agent shall arrange for
the payment from the Escrow Funds of the taxes or estimated taxes on any income
earned on the Escrow Funds and tax-related expenses. In the event that federal
or state income tax liability is finally assessed against and paid by the
Horizon Defendants as a result of any income earned on the funds in the Escrow
Account, the Horizon Defendants shall

9



--------------------------------------------------------------------------------



 



be entitled to reimbursement of such payment from any funds remaining in the
Escrow Account, whether or not the Effective Date has occurred. The Horizon
Defendants will use reasonable efforts to resist any such assessment or payment.
          10. Payment of the Settlement Amount. The Horizon Defendants shall pay
to the Settlement Class a total of $20,000,000 (the “Settlement Amount”), to be
transferred by wire to the Escrow Account at the Depository Bank in three cash
installments as follows:

  a.   $5,000,000 within five (5) business days following execution of this
Settlement Agreement and submission of a motion for preliminary approval to the
Court;     b.   $5,000,000 within ninety (90) days after preliminary approval of
the Settlement Agreement by the Court; and     c.   $10,000,000 within five
(5) business days after Final Approval by the Court of this Settlement
Agreement, such payment not to await the Effective Date of this Settlement
Agreement as defined in paragraph 2.7 hereof.

          11. Termination by Horizon Defendants. The Horizon Defendants may
terminate this Settlement Agreement, as set forth below, if they reasonably
conclude that the conditions set forth in a separate Opt-Out Contingency Letter
that has been signed by Interim Co-Lead Counsel for the Class and counsel for
the Horizon Defendants have been met.

  a.   Within the later of (i) ten (10) business days after expiration of the
time for members of the Settlement Class to request exclusion from the
Settlement Class or (ii) any additional Court-ordered deadline by which members
of the Settlement Class may request exclusion from the Settlement Class, Interim
Co-Lead Counsel for the Class shall serve on counsel for the Horizon Defendants
a list of all members of the Settlement

10



--------------------------------------------------------------------------------



 



      Class who have requested to be excluded from the Settlement Class
(“Excluded Members”).     b.   Within ten (10) business days following receipt
of the list, the Horizon Defendants shall determine whether they reasonably
believe that the conditions set forth in the Opt-Out Contingency Letter have
been met. If the Horizon Defendants reasonably conclude that the conditions set
forth in the Opt-Out Contingency Letter have been met, they shall notify Interim
Co-Lead Counsel for the Class in writing and with an explanation of the basis
for that conclusion.     c.   The Horizon Defendants shall have the option to
terminate this Settlement Agreement if they reasonably conclude that the
conditions set forth in the Opt-Out Contingency Letter have been met, and if
they determine to do so, they shall exercise such option by giving notice to
Interim Co-Lead Counsel for the Class within ten (10) business days after the
notice specified in subparagraph (b) above. If the Horizon Defendants exercise
the option in accordance with the foregoing, Interim Co-Lead Counsel for the
Class shall cause any Escrow Funds (less reasonable notice expenses,
administrator expenses, bank escrow charges, taxes and tax-related expenses paid
or incurred) to be returned immediately to the Horizon Defendants. If the option
is not exercised in accordance with the foregoing, the option shall be null and
void and the Opt-Out Contingency Letter shall be of no further effect.

11



--------------------------------------------------------------------------------



 



  d.   The Opt-Out Contingency Letter shall be deemed incorporated in this
Settlement Agreement, but shall remain confidential unless and until a dispute
arises concerning its application or interpretation, except as otherwise
required by order of the Court.

          12. All Claims Satisfied by the Horizon Settlement Fund or Base-Rate
Freeze. Each Class Member shall look solely to the Horizon Settlement Fund or
Base-Rate Freeze for settlement and satisfaction, as provided herein, of all
Released Claims as defined in paragraph 17 hereof. Except as provided by order
of the Court pursuant to this Settlement Agreement, including an order approving
a plan of distribution, no Class Member shall have any interest in the Horizon
Settlement Fund or any portion thereof.
          13. All Expenses and Attorneys’ Fees Paid from the Horizon Settlement
Fund. The Released Defendants shall not be liable for any attorneys’ fees or
expenses of litigation on behalf of the Named Plaintiff Class Representatives
and the Settlement Class, or for Settlement-related fees and expenses, including
(a) those of any of Plaintiffs’ counsel, experts, consultants, agents and
representatives; (b) those incurred in providing notice to the Settlement Class;
or (c) those incurred in administering the Settlement or distributing the Net
Settlement Fund. All such expenses and fees shall be paid only from the Horizon
Settlement Fund. Interim Co-Lead Counsel for the Class intend to submit on
behalf of class counsel one or more applications for attorneys’ fees and
expenses incurred in litigating this Class Action that seek a total award of
attorneys’ fees not in excess of one-third of the Horizon Settlement Fund. The
Horizon Defendants shall take no position with respect to any application
consistent with the foregoing. Any attorneys’ fees and expenses paid to class
counsel from the Horizon Settlement Fund shall be paid only to the extent
awarded by the Court and only after the Effective Date has occurred.

12



--------------------------------------------------------------------------------



 



In the event of future settlements involving other Defendants, Interim Co-Lead
Counsel for the Class reserve the right to submit one or more supplemental
applications for attorneys’ fees not in excess of one-third of the value of the
non-cash portion of this Settlement.
          14. Attorneys’ Fees and Reimbursement of Expenses and Costs Separate.
The procedure for and the allowance or disallowance by the Court of any
attorneys’ fees and/or reimbursement of expenses and costs shall be considered
by the Court separately from the Court’s consideration of the fairness,
reasonableness and adequacy of the Settlement set forth in this Settlement
Agreement. Any order or proceedings relating to the payment of any attorneys’
fees, expenses and costs, or any fee and/or expense application, or any appeal
from any order relating thereto, or a reversal or modification thereof shall not
operate to terminate or cancel this Settlement Agreement or affect or delay the
finality of the judgment approving this Settlement Agreement and the settlement
of the Class Action set forth herein.
          15. Distribution of the Horizon Settlement Fund Conditioned Upon
Occurrence of the Effective Date. Except as provided herein, no distribution to
any Class Member may be made from the Horizon Settlement Fund until after the
Effective Date. In the period between preliminary approval of the Settlement
Agreement and the distribution of the Net Settlement Fund, disbursements may be
made from the Horizon Settlement Fund to pay, as incurred and at the direction
of Interim Co-Lead Counsel for the Class and counsel for Horizon Defendants,
reasonable expenses of notice, administrator expenses, bank escrow charges,
taxes and tax-related expenses paid or incurred. Ultimately, the Net Settlement
Fund shall be distributed to authorized claimant Class Members pursuant to a
plan of distribution to be approved by the Court. In no event shall the Horizon
Defendants have any liability or responsibility with respect to the distribution
and administration of the Horizon Settlement Fund

13



--------------------------------------------------------------------------------



 



including, but not limited to, the expenses of such distribution and
administration. After the Effective Date, the Horizon Defendants shall have no
further interest in the Horizon Settlement Fund.
          16. Plan of Distribution. Interim Co-lead Counsel for the Class plan
to submit to the Court a plan of distribution that will provide for the
distribution of the Net Settlement Fund to each Class Member electing to
participate in the Horizon Settlement Fund who submits a claim accepted by the
settlement administrator in direct proportion to such claimant’s qualified
purchases of Puerto Rican cabotage during the Class Period. The plan of
distribution will further provide for the disposition of any reserved or
residual net settlement funds or net recoveries, pursuant to approval of the
Court, for the benefit of the Class or a charitable institution. In any event,
after the Effective Date has occurred, no part of the Horizon Settlement Fund or
Net Settlement Fund shall revert to the Horizon Defendants. The submission and
consideration of the plan of distribution shall be considered by the Court
separately from the Court’s consideration of the fairness, reasonableness and
adequacy of the Settlement set forth in this Settlement Agreement. Any order or
proceedings relating to the plan of distribution, or any appeal from any order
relating thereto, or a reversal or modification thereof shall not operate to
terminate or cancel this Settlement Agreement or affect or delay the finality of
the judgment approving this Settlement Agreement.
          17. Released Claims. In addition to the effect of any final judgment
entered in accordance with this Settlement Agreement, on the Effective Date, the
Class Members, as Releasing Parties, release and forever discharge each and all
of the Released Parties from all manner of claims, demands, actions, suits,
causes of action, counterclaims, affirmative defenses, or rights of set off,
damages whenever incurred, liabilities of any nature whatsoever, including

14



--------------------------------------------------------------------------------



 



costs, expenses, penalties and attorneys’ fees, known or unknown, derivative or
direct, suspected or unsuspected, accrued or non-accrued, asserted or unasserted
in law or equity (including, without limitation, claims which have been asserted
or could have been asserted in the Class Action or any litigation against the
Released Parties or any one of them arising out of the matters alleged in the
Class Action) that any Releasing Party now has, ever had, or may have had as of
the date of this Settlement Agreement (whether or not the Class Member objects
to the Settlement and whether or not the Class Member submits a claim seeking to
share in the Horizon Settlement Fund or elects the Base-Rate Freeze), whether
directly, representatively, derivatively or in any other capacity, based on
direct purchases of Puerto Rican Cabotage or relating in any way to the
supplying, pricing, or distribution of Puerto Rican Cabotage (hereinafter the
“Released Claims”); provided, however, that this release does not release claims
set forth in paragraph 19.
          18. Waiver of Release Limitations. To the extent permitted by law,
each Class Member shall also be deemed to have expressly waived, released and
forever discharged any and all defenses, provisions, rights and benefits that
may be available under:

  a.   Section 1542 of the California Civil Code, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;
     and/or,

  b.   Any law of any state, the District of Columbia, Commonwealth,
territories, or principle of common law, which is similar, comparable or
equivalent to Section 1542 of the California Civil Code (each a “Comparable
Law”).

15



--------------------------------------------------------------------------------



 



With respect to Released Claims, each Class Member hereby: (i) assumes all risks
for claims heretofore and hereafter arising, whether known or unknown, suspected
or unsuspected, contingent or non-contingent; (ii) releases and forever
discharges such claims as part of the Released Claims; and (iii) expressly and
irrevocably waives any rights he, she or it may have under Section 1542 of the
California Civil Code and any Comparable Law.
          19. Reservation of Claims. Pursuant to this Settlement Agreement, each
Class Member settles and releases only the Released Parties, and the Parties do
not intend this Settlement Agreement, or any part hereof or any other aspect of
the proposed Settlement, to release or otherwise affect in any way any claims or
rights any Class Member has or may have against any non-settling Defendant or
any Party or entity whatsoever other than the Released Parties. More
particularly, the fact or terms of this Settlement with the Horizon Defendants
and the releases contained herein shall not be construed to release or limit in
any way the joint or several liability or damage responsibility of any
non-settling Defendant or any alleged co-conspirator other than the Released
Parties arising from the alleged combination and conspiracy, or from sales or
other acts alleged in the Second Consolidated Amended Class Action Complaint in
MDL 1960, including, but not limited to, any alleged damage or responsibility
for any of the acts of the Released Parties. In addition, neither this
Settlement Agreement nor the releases set forth in paragraph 17 above shall
limit in any way any claims the Horizon Defendants may have against any
Class Member for or arising out of accounts receivable, contract obligations, or
claims and defenses in existing litigation or bankruptcy proceedings; nor shall
this Settlement Agreement or the releases set forth in paragraph 17 above
release or have any legal or other effect on ordinary commercial or product
liability claims arising from the purchase or sale of the

16



--------------------------------------------------------------------------------



 



Horizon Defendants’ Puerto Rican Cabotage that do not involve any claims alleged
under the Antitrust Laws.
          20. Enforcement of Settlement Agreement and Releases. Once effective,
this Settlement Agreement may be pleaded as a full and complete defense to any
action, suit or other proceeding that has been or may be instituted, prosecuted
or attempted with respect to any of the Released Claims. The Parties agree that
for any such proceeding, the Court or any court of competent jurisdiction may
enter an injunction restraining prosecution of such proceeding. The Parties
further agree that this Settlement Agreement may be pleaded as necessary for the
purpose of enforcing the Settlement Agreement.
          21. Effect of Disapproval. If the Court declines to approve the
Settlement, or any significant part thereof, or if the Court modifies the
Settlement, or if the Court’s approval of the Settlement is modified or set
aside on appeal, or if the Court does not enter the order and final judgment
described in paragraph 6 hereof, or if the Court enters the order and final
judgment and appellate review is sought and, on such review, such order and
final judgment are not affirmed in their entirety, then this Settlement
Agreement shall be terminated and shall become null and void, and the Escrow
Funds (including all income or interest earned thereon, less reasonable notice
expenses, administrator expenses, bank escrow charges, taxes and tax-related
expenses paid or incurred) shall be returned to the Horizon Defendants. The
Parties expressly reserve all of their rights in the event that Effective Date
does not occur, and they agree to take all reasonable steps to restore the
pre-settlement status of the Class Action as to Horizon Defendants.
          22. Consent to Jurisdiction. The Horizon Defendants and all
Class Members submit to the exclusive jurisdiction of the Court for any suit,
action, proceeding or dispute

17



--------------------------------------------------------------------------------



 



arising out of or relating to this Settlement Agreement or the applicability of
this Settlement Agreement and its exhibits. Nothing herein shall be construed as
a submission to jurisdiction for any purpose other than matters relating to this
Settlement Agreement.
          23. Retention of Jurisdiction. The Court shall retain jurisdiction
over the implementation and enforcement of this Settlement Agreement.
          24. Cooperation Agreement. The Horizon Defendants will cooperate with
the Named Plaintiff Class Representatives with respect to Puerto Rican Cabotage
as set forth in this paragraph.

  a.   With respect to documents, promptly following preliminary approval of the
Settlement Agreement, the Horizon Defendants agree to begin making available to
Interim Co-Lead Counsel for the Class non-privileged documents that have been
seized by, or produced to, the U.S. Department of Justice relating to Puerto
Rican Cabotage and such other documents related to Puerto Rican Cabotage that
Interim Co-Lead Counsel for the Class may reasonably request. The documents will
be made available to Interim Co-Lead Counsel for the Class at a time and in a
manner reasonably agreeable to them. The production of such documents will be
subject to execution of a reasonable confidentiality agreement and contractual
or statutory confidentiality limitations on disclosure. The Horizon Defendants
agree to produce a person(s) sufficiently qualified to authenticate company
documents, including electronic data, as may reasonably be requested by Interim
Co-Lead Counsel for the Class.

18



--------------------------------------------------------------------------------



 



  b.   With respect to witnesses, promptly following the Effective Date of the
Settlement Agreement:

  i.   The Horizon Defendants agree to use all reasonable efforts to make
current or former officers or employees available for interviews, as may
reasonably be requested by Interim Co-Lead Counsel for the Class.     ii.   The
Horizon Defendants agree to use all reasonable efforts to make current or former
officers or employees available for depositions, as may reasonably be requested
by Interim Co-Lead Counsel for the Class.     iii.   The Horizon Defendants
agree to use all reasonable efforts to make current or former officers or
employees available for trial testimony, as may reasonably be requested by
Interim Co-Lead Counsel for the Class.     iv.   The Horizon Defendants agree to
make corporate designees available to testify at deposition or trial, as may be
reasonably requested by Interim Co-Lead Counsel for the Class.

  c.   The Parties agree that counsel for Horizon Defendants may be present at
all interviews, depositions and trial testimony.     d.   Promptly following
preliminary approval of the Settlement Agreement, the Horizon Defendants agree
to make their counsel available upon reasonable request to meet with Interim
Co-Lead Counsel for the Class to

19



--------------------------------------------------------------------------------



 



      provide information concerning documents, witnesses, and events not
covered by any privilege, work product or other protection.     e.   Named
Plaintiffs’ Class Representatives and Interim Co-Lead Counsel for the Class
agree that they will not assert that the Horizon Defendants have waived any
attorney-client privilege, work-product immunity, or any other privilege or
protection, with respect to documents or information provided to, or identified
to, them in connection with the Class Action, including pursuant to the
Settlement Agreement.

Notwithstanding anything in this paragraph 24, the Parties understand that
cooperation of individuals shall be subject to their individual rights and
obligations. The failure of any individual to agree to make himself or herself
available to, or otherwise cooperate with the Named Plaintiff
Class Representatives, shall not constitute a breach of the Horizon Defendants’
obligations under this Settlement Agreement.
          25. Document Authentication Issues. If a dispute arises in the future
between Plaintiffs’ Interim Co-Lead Counsel for the Class and any Defendants
other than the Horizon Defendants regarding the authenticity of documents or ESI
produced by the Horizon Defendants and that dispute cannot be resolved by
declaration, stipulation or other means prior to trial, the Horizon Defendants
shall, to the extent they are able to do so, make available for deposition prior
to trial, if requested to do so by Interim Co-Lead Counsel for the Class, and at
trial, if required by the Court, a knowledgeable employee to testify about the
foundation issues relating to such documents or ESI.
          26. Binding Effect. This Settlement Agreement shall be binding upon,
and inure to the benefit of, the successors and assigns of the Parties hereto.
Without limiting the

20



--------------------------------------------------------------------------------



 



generality of the foregoing, each covenant and agreement made herein on behalf
of Named Plaintiff Class Representatives and the Settlement Class shall be
binding upon all Class Members.
          27. Authorization to Enter into Settlement Agreement. The undersigned
representatives of the Horizon Defendants covenant and represent that they are
fully authorized to enter into and to execute this Settlement Agreement on
behalf of the Horizon Defendants. Interim Co-Lead Counsel for the Class covenant
and represent that they are authorized to conduct settlement negotiations with
defense counsel and to enter into and execute this Settlement Agreement on
behalf of the Settlement Class, subject to Court approval of the Settlement
pursuant to Rule 23 of the Federal Rules of Civil Procedure.
          28. Notices. All required notices to the Parties to this Settlement
Agreement shall be in writing. Each such notice shall be given either by
(a) hand delivery; or (b) an overnight express delivery service and shall be
addressed, if directed to Interim Co-Lead Counsel for the Class or counsel for
the Horizon Defendants, to the addresses set forth on the signature pages
hereof, or such other address as any of them may subsequently provide, pursuant
to notice in the manner described in this paragraph.
          29. No Admission. Whether or not the Settlement becomes final or is
terminated, neither this Settlement Agreement nor its contents and exhibits, nor
the associated statements, negotiations, documents and discussions, may be
deemed or construed to be an admission or evidence of any violation by any of
the Released Parties of any statute or law, or of any liability or wrongdoing,
or of the truth of any of the claims or allegations or any other pleading, and
evidence thereof shall not be discoverable or used, directly or indirectly, in
any way against any of the Released Parties.

21



--------------------------------------------------------------------------------



 



          30. Intended Beneficiaries. No provision of this Settlement Agreement
shall provide any rights to, or be enforceable by, any person or entity not a
Class Member, a Released Party or plaintiffs’ counsel. Absent Court order, no
Class Member or plaintiffs’ counsel may assign or otherwise convey any right to
participate in or enforce any provision of this Settlement Agreement.
          31. No Conflict Intended; Headings. Any inconsistency between this
Settlement Agreement and the exhibits attached hereto shall be resolved in favor
of this Settlement Agreement, except that any inconsistency between this
Settlement Agreement and the Escrow Agreement shall be resolved in favor of the
Escrow Agreement. The headings used in this Settlement Agreement are intended
for the convenience of the reader only and shall not affect the meaning or
interpretation of this Settlement Agreement.
          32. No Party Is the Drafter. No Party or signatory shall be considered
the drafter of this Settlement Agreement for the purpose of any statute, case
law or rule of interpretation or construction that would or might cause any
provision to be construed against the drafter.
          33. Choice of Law. All terms of this Settlement Agreement and the
exhibits attached hereto shall be governed by and interpreted according to the
substantive laws of the State of Florida without regard to its choice of law or
conflict of laws principles.
          34. Amendment; Waiver. This Settlement Agreement shall not be modified
in any respect except by a writing executed by all the Parties hereto, and the
waiver of any rights conferred hereunder shall be effective only if made by
written instrument of the waiving Party. The waiver by any Party of any breach
of this Settlement Agreement shall not be deemed or

22



--------------------------------------------------------------------------------



 



construed as a waiver of any other breach, whether prior to, subsequent to or
contemporaneous with, of this Settlement Agreement.
          35. Execution in Counterparts. This Settlement Agreement may be
executed in counterparts. Scanned signatures shall be considered valid
signatures made on the date transmitted.
          36. Integrated Agreement. This Settlement Agreement, including the
Opt-Out Contingency Letter referred to in paragraph 11 hereof, contains an
entire, complete, and integrated statement of each and every term and provision
agreed to by and among the Parties hereto, and it is not subject to any
condition not provided for herein.

23



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto, through their authorized
representatives, have agreed and entered into this Settlement Agreement as of
the date first written above.
ON BEHALF OF THE NAMED PLAINTIFF CLASS REPRESENTATIVES AND THE SETTLEMENT CLASS:

                              LABATON SUCHAROW LLP       HEINS MILLS & OLSON,
P.L.C.    
 
                       
 
  By:   /s/ Hollis L. Salzman
 
      By:   /s/ Vincent J. Esades
 
        Hollis L. Salzman       Vincent J. Esades         140 Broadway       310
Clifton Avenue         New York, NY 10005       Minneapolis, MN 55403        
Tel: (212) 907-0700       Tel: (612) 338-4605         Fax: (212) 818-0477      
Fax: (612) 338-4692         hsalzman@labaton.com       vesades@heinsmills.com  
        PIETRANTONI MENDEZ &       SALAS & CO., L.C.         ALVAREZ LLP        
       
 
                       
 
  By:   /s/ Nestor M. Mendez-Gomez
 
      By:   /s/ Camilo K. Salas, III
 
        Nestor M. Mendez-Gomez       Camilo K. Salas, III         Banco Popular
Center, 19th Floor       650 Poydras, Suite 1660         209 Munoz Rivera Ave.  
    New Orleans, LA 70130         San Juan, PR 00918       (Orleans Parish)    
    Tel: (787) 274-1212       Tel: (504) 799-3080         Fax: (787) 274-1470  
    Fax: (504) 799-3085         nmendez@pmalaw.com       csalas@salaslaw.com    
 
                            KAPLAN FOX & KILSHEIMER, LLP       WHATLEY DRAKE &
KALLAS, LLC    
 
                       
 
  By:   /s/ Linda P. Nussbaum
 
      By:   /s/ Joe R. Whatley Jr.
 
        Linda P. Nussbaum       Joe R. Whatley Jr.         850 Third Avenue,
14th Floor       1540 Broadway, 37th Floor         New York, NY 10022       New
York, NY 10036         Tel: (212) 687-1980       Tel: (212) 447-7070        
Fax: (2120 687-7714       Fax: (212) 447-7077         lnussbaum@kaplanfox.com  
    jwhatley@wdklaw.com    

24



--------------------------------------------------------------------------------



 



                              BECNEL LAW FIRM, LLC                
 
                       
 
  By:   /s/Daniel E. Becnel, Jr.
 
                    Daniel E. Becnel, Jr.                     106 W. Seventh St.
                    P.O. Box Drawer H                     Reserve, LA 70084    
                Tel: (985) 535-1186                     Fax: (985) 536-6445    
                dbecnel@becnellaw.com                

Interim Co-Lead Counsel for the Class

25



--------------------------------------------------------------------------------



 



ON BEHALF OF DEFENDANTS HORIZON LINES, INC., HORIZON LINES, LLC, HORIZON
LOGISTICS HOLDINGS, LLC, HORIZON LOGISTICS, LLC, AND HORIZON LINES OF PUERTO
RICO, INC.:

              MCGUIREWOODS LLP   O’NEILL & BORGES
 
           
By:
  /s/ Richard J. Rappaport   By:   /s/ Salvador J. Antonetti-Stutts
 
            Richard J. Rappaport   Salvador J. Antonetti-Stutts Amy B. Manning  
American International Plaza Tammy L. Adkins   Suite 800 77 West Wacker Drive  
250 Muñoz Rivera Avenue Suite 4100   San Juan, PR 00918-1813 Chicago, IL
60601-1818   Tel: (787) 282-5748 Tel: (312) 750-8618   Fax: (787) 753-8944 Fax:
(312) 920-3696   salvador.antonetti@oneillborges.com rrappaport@mcguirewoods.com
        amanning@mcguirewoods.com         tadkins@mcguirewoods.com        
 
            SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP        
 
           
By:
  /s/ John M. Nannes
 
        John M. Nannes         Tiffany Rider         1440 New York Avenue, N.W.
        Washington, DC 20005         Tel: (202) 371-7500         Fax:
(202) 661-9191         john.nannes@skadden.com         tiffany.rider@skadden.com
       

Attorneys for Horizon Lines, Inc., Horizon Lines, LLC, Horizon Logistics
Holdings, LLC,
Horizon Logistics, LLC, and Horizon Lines of Puerto Rico, Inc.

